Citation Nr: 1503515	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran reported that he was exposed to aircraft, helicopters, small arms fire, machine gun fire, and mortar fire all without the benefit of hearing protection during his active service.  He also reported that he started having hearing problems in the late 1960's to early 1970's and at that time began seeing a physician.  The Veteran is competent to make such statements.

While the Veteran's service treatment records show that his hearing fell within the normal ranges at his enlistment and separation examinations, he nonetheless had shifts in hearing threshold levels, specifically up to 20 Hertz shifts at the 500 Hertz and 1,000 Hertz levels.  

A review of the record shows that in February 2010, the Veteran was afforded a VA audiological examination.  At that time, the examiner diagnosed the Veteran with normal to moderately-severe sensorineural bilateral hearing loss.  The examiner opined that it was less likely as not that the Veteran's hearing loss was related to military noise exposure.  The examiner based this opinion on the Veteran's enlistment and separation audiology studies.  However, the examiner did not address the significance, if any, of the threshold shifts that occurred when comparing his entrance to separation examinations.   There was likewise little rationale provided as to why there was no relationship between the Veteran's current hearing loss and the documented in-service shifts in hearing acuity.   

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted, as the regulation does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service.  Ledford v. Derwinski, 3 Vet. App 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Therefore, the February 2010 opinion is inadequate and cannot serve as the basis of a denial of service connection for hearing loss.

In light of the above, the Board finds that the Veteran should be provided another VA audiology examination to determine the nature and etiology of his bilateral hearing loss and tinnitus disabilities and obtain an opinion on the significance, if any, of the threshold shifts in hearing acuity between his enlistment and separation from military service.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA and/or private treatment records not already of record.

2. Schedule the Veteran for a VA audiology examination by an examiner with sufficient expertise to determine the nature and etiology of any bilateral hearing loss and tinnitus.  The examiner must review the claims file and note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any bilateral hearing loss and/or tinnitus is related to noise exposure sustained in active service.  The examiner should also specifically comment on the clinical significance, if any, of threshold shifts in the Veteran's hearing acuity during active service and whether those shifts are related to his current hearing loss.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




